Detailed Action
The following is a non-final rejection made in response to claims received on July 30th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, and by extension all claims dependent therefrom1, is/are considered to be indefinite because it appears to rely on a sensor that is not necessarily claimed as part of the invention. The claim states that the cones of fire represented in the graphical user interface (GUI) are based on measurements recorded using inertial motion sensors associated with a respective firearm. However, the claim relies on dependent claim 2 which states that inertial motion sensors are but one of three sensors that may be a part of the invention. Claim 3 appears to imply that inertial motion sensors are a definitive part of the invention while claim 2 simply states that they may exist as part of the claimed structure.
Claim 6 is further considered indefinite since it states that “one or more views further include…a user body camera feed view” without ever establishing that a body camera is a part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,107,583 (hereinafter referred to as “YARDARM TECHNOLOGIES”, “YARDARM”, or simply as “the reference”).
Regarding claims 1 and 12, Yardarm teaches a system for firearm monitoring and remote support, the system comprising: a server device running application software that receives signals from a plurality of firearms regarding usage thereof (see Figs. 29 and 33), each firearm including a plurality of sensor types (col. 10, ll. 6-27 discusses the various forms in which the telematics sensor array may take); a plurality of connection points (via hub 12 and HLR 24; see Fig. 33), receiving signals used by the application software to generate or update the graphical user interface (these components assist in the transmission of messages related to telematics sensory data, such as device information) in communication with the server device that receives signals from the plurality of firearms within a deployment location, the signals including sensor information recorded using sensors of the firearms and video from at least one camera (see Fig. 10); and a server device running application software that receives the signals from the connection point and processes the signals to generate a graphical user interface representing positions and orientations of the firearms within the deployment location, the graphical user interface further presenting video of areas in proximity to each of the firearms, wherein the application software automatically updates the graphical user interface based on signals indicating changes in the positions and orientations of one or more of the firearms, wherein the updated graphical user interface represents updated video received from the at least one camera (Fig. 
Regarding claim 2, Yardarm teaches wherein the sensors include inertial motion sensors (see col. 39, ll. 29-32).
Regarding claim 10, Yardarm teaches that the connection point receives some of the signals from wearable devices worn by users of the firearms (via wearable cameras, see col. 12, ll. 30-32), wherein the application software uses sensor information included in the signals received from the wearable devices to update the graphical user interface.
Regarding claim 14, Yardarm teaches a method of firearm usage monitoring, the method comprising: communicating with a firearm having a plurality of sensors configured to record information related to usage of the firearm, a communication interface configured to transmit data to a connected device, and a controller operatively coupled to the communication interface and the plurality of sensors; iteratively determining whether an action related to usage of the firearm occurs, wherein the occurrence of the action activates a camera in proximity to the firearm; transmitting video from the camera to a connection point associated with the controller, wherein receipt of the video at the connection point updates a view of a deployment area presented within a graphical user interface (see Fig. 11).
Regarding claims 15-17, Yardarm teaches wherein the action is a pressure applied to a trigger grip, a sudden movement of the firearm, and/or a discharge of a firearm (see col. 17, ll. 57-67).
Regarding claims 18 and 19, Yardarm teaches wherein the camera is a body/surveillance camera (body cameras are inherently designed to surveil, and therefore are considered to be types of surveillance cameras; col. 7, ll. 40-44). 
Allowable Subject Matter
Claims 5, 7-9, 11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
        
            
    

    
        1 Claims 4 and 6 are considered to be either directly or indirectly dependent on claim 3.